Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 110/4/2021 have been fully considered but they are not persuasive.
Applicant argues that Yasushi does not teach monodispersity.  Applicant’s argument is not persuasive because Yasushi teaches a specific example wherein the average particle size was about 0.02 microns which the Office considers to be monodisperse and therefore the Office maintains the rejection (page 4, example 1). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasushi etal. (EPO 0361349).
Regarding claim 26, Yasushi et al. teaches single phase e-Fe2.2C that has an average particle size of 0.01 to 0.2 microns and therefore meets the limitation of an iron carbide nanoparticle, wherein at least 70% of the iron atoms that it comprises are present in an Fe2.2C crystalline structure (page 
Regarding claim 27, Yasushi et al. teaches e-Fe2.2C that has an average particle size of 0.01 to 0.2 microns and therefore meets the limitation of an iron carbide nanoparticle, wherein at least 80% of the iron atoms that it comprises are present in an Fe2.2C crystalline structure (page 3, paragraph 3; page 5 Table 1).
Regarding claim 29, Yasushi et al. teaches 0.01-0.2 microns which converts to 10-200 nm and encompasses 15 nm + 1 nm (page 3, paragraph 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi et al. 
Regarding claim 28, Yasushi et al. teaches 0.01-0.2 microns which converts to 10-200 nm and therefore overlaps with a size between 1 and 20 nm (page 3, paragraph 3).

Claims 26 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudret et al. (U.S. Pub. No. 2016/0023201) in view of Yasushi et al. (EPO 0361349).
Regarding claims 26, 30 and 31, Chaudret et al. teaches a heterogeneous catalysis processes for chemical conversions catalyzed by metal nanoparticles (paragraph 1). Chaudret et al. teaches a catalytic composition comprising nanoparticles that combine magnetic and catalytic properties which are capable of catalyzing a chemical reaction when they are heated by a magnetic field (paragraph 2). Chaudret et al. teaches composition is made of structured nanoparticles said at least one ferromagnetic metal compound that forms a core may be selected from iron carbides and said catalytic metal completely or partly covering it may be selected from ruthenium, manganese, cobalt, nickel, copper and zinc (paragraph 54). Chaudret et al. does not teach e-Fe2.2C as the core.
Yasushi et al. teaches single phase e-Fe2.2C that has an average particle size of 0.01 to 0.2 microns and therefore meets the limitation of an iron carbide nanoparticle, wherein at least 70% of the iron atoms that it comprises are present in an Fe2.2C crystalline structure (page 3, paragraphs 1-33; page 5 Table 1). Yasushi et al. teaches the value of saturation magnetization of the carbide phase is larger in e-Fe2.2C (page 2, lines 54-55). It would have been obvious to one of ordinary skill in the art at the time of filing to use the single phase £-Fe2.2C taught by Yasushi et al. for the catalyst core taught by Chaudret et al. because the value of saturation magnetization of the carbide phase is larger in £-Fe2.2C thereby improving the heating of the catalyst taught by Chaudret et al.

Claim 32 recites ""The iron carbide nanoparticle as claimed in claim 26, obtainable by means of a step of carburization of a zero-valent iron nanoparticle by bringing said zero-valent iron nanoparticle into contact with a gas mixture of dihydrogen and carbon monoxide". Claim 32 recites process steps in a product claim thereby making it a product by process claim. MPEP § "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. It is the position of the Office the single phase £-Fe2.2C taught by Chuadret et al. in view of Yasushi et al. is the same or similar £-Fe2.2C claimed by applicant and therefore the process limitations are not limiting.
Regarding claim 33, Yasushi et al. teaches £-Fe2.2C produced on alpha- Fe thereby producing £-Fe2.2C/alpha-Fe and therefore meets a broad and reasonable interpretation of supported on a solid support (page 3, paragraph 34-40; page 5, Table 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on M-F 3 pm- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        05/25/2021